Citation Nr: 0319101	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-05 465	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the 
left shoulder, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for a period of convalescence 
following left shoulder surgery in November 2000.

3.  Entitlement to a rating in excess of 10 percent disabling 
prior to August 2002 and in excess of 30 percent thereafter, 
for residuals of an excision of a benign mixed tumor of the 
salivary gland.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which assigned a separate evaluation for 
arthritis of the left shoulder as follows: 10 percent 
effective September 2, 1997; 100 percent effective September 
5, 1997, based on surgical or other treatment of the left 
shoulder necessitating convalescence; and a decrease to 10 
percent disabling effective November 1997.  

The April 1998 rating decision also continued a 
noncompensable evaluation for residuals of an excision of a 
benign mixed tumor of the salivary gland.  In a February 2003 
rating decision, the RO granted an increase to 10 percent 
disabling for residuals of an excision of a benign mixed 
tumor of the salivary gland effective December 1997 and 30 
percent disabling effective August 2002.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status. 

This matter also comes before the Board on appeal from June 
2002 rating decision of the Indianapolis RO, which denied 
assigning a temporary total evaluation for a period of 
convalescence following left shoulder surgery in November 
2000.

During the pendency of the appeal, the veteran relocated to 
Indiana.  The Indianapolis RO is now the agency of original 
jurisdiction.   In VA Form 21-4138, Statement in Support of 
Claim, received by the RO in January 2003, the veteran 
withdrew his claims of entitlement to an increased rating for 
arthritis of the right ankle and left knee.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)) became law.  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").     

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to cure defective VCAA 
duty-to-notify letters. The Board no longer has authority to 
attempt to cure VCAA deficiencies.  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The 
result is that the RO must notify the veteran of the 
applicable provisions of the VCAA, including what evidence is 
needed to support the increased rating claims and the claim 
for a temporary total rating, what evidence VA will develop, 
and what evidence the veteran must furnish.  


Because of the reasons listed above and the court decision in 
Disabled American Veterans, supra, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  Action should be undertaken to review 
the claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is accomplished.  
In particular, the veteran should be 
notified of the applicable provisions of 
VCAA, including what evidence is needed 
to support the increased rating claims 
and the temporary total rating claim, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  
 
2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The veteran should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




